Case 5:18-cr-00048-TES-CHW Document 195 Filed 12/20/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA
MACON DIVISION
UNITED STATES OF AMERICA
v. : CASE NO. 5:18-CR-00048-TES-CHW

THOMAS H. SACHY, et al.

Defendants

 

SECOND AMENDED SCHEDULING ORDER
Upon agreement between the parties to enter a Second Amended Scheduling
Order in this matter, the Court hereby amends and supplements the Standard Pretrial
Order and accepts the proposed amended schedule submitted by the parties as set forth

below:

 

Deadline For Government to File Notice of Expert Friday, February 21, 2020
Testimony

 

Deadline For Defendants To File Notice Of Expert Friday, March 20, 2020

 

 

 

 

 

Testimony

Deadline To Provide Notice Of Intent To Use Friday, May 1, 2020
Evidence Under Federal Rule Of Evidence 902

Motions in Limine & Motions to Suppress Due Friday, June 19, 2020
Responses to All Motions Due Friday, July 10, 2020
Requests to Charge & Proposed Verdict Form Due Wednesday, July 15, 2020
Proposed Voir Dire Due Wednesday, July 15, 2020

 

Exhibit List & Witness List Due to Court Wednesday, July 15, 2020

 

 

 

 
Case 5:18-cr-00048-TES-CHW Document 195 Filed 12/20/19 Page 2 of 2

 

 

 

Objections to Proposed Voir Dire Due Wednesday, July 22, 2020
Final Pretrial Conference Wednesday, July 22, 2020
Trial Commences Monday, August 3, 2020

 

 

 

 

In addition to the dates set forth in the schedule above, the parties have also agreed
to contact the Court and request dates/ times to conduct hearings on a monthly basis as
needed to address substantive motions or issues as they arise. Except as modified in this

Order, the Standard Pretrial Order remains in effect.

SO ORDERED, this d day of 2019.

    
 

 

TILMAN E. SELF, III, JUDGE
UNITED STATES DISTRICT COU
MIDDLE DISTRICT OF GEORGI
